DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 Response to Amendment
In response to the amendment received on January 24, 2022:
Claims 6-12 are pending.  Claims 1-5 have been canceled as per Applicant’s request;
The prior art rejections set forth in the previous Office Action have been withdrawn in light of the amendment.
Claim Objections
Claims 6-12 are objected to because of the following informalities:  claim 6 recites” a side surface extension parts” lines 19-20.  The phrase is objected to as to the combination of “a” (singular) and “parts” plural.  Applicant is advised to amend the limitation for grammatical purposes.  Claims 7-12 are dependent upon claim 6 and do .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (WO 2015/105335A1).
As to claim 6, Choi discloses in Fig. 5 of battery pack configured from a plurality of modules comprising a plurality of battery cells, the battery pack comprising
First and second battery modules adjacent one another and in electrical connection to one another as shown in Fig. 5.

    PNG
    media_image1.png
    940
    820
    media_image1.png
    Greyscale

Fig. 1 is referenced with respect to the particulars of each battery module, wherein each battery module includes a first busbar plate 240 and a second busbar plate 260,
a first battery module having a positive electrode busbar including a positive electrode terminal extension part and a negative electrode busbar including a negative electrode terminal extension part, the positive and negative electrode terminal extension parts of the first battery module being spaced apart from each other on one side surface of the first battery module;

    PNG
    media_image2.png
    957
    918
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    815
    785
    media_image3.png
    Greyscale

a second battery module having a positive electrode busbar with a positive electrode terminal extension part and a negative electrode busbar including a negative electrode terminal extension part, the positive and negative electrode terminal extension parts of the second battery module being spaced apart from each other on one side surface of the second battery module; and 

    PNG
    media_image2.png
    957
    918
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    815
    785
    media_image3.png
    Greyscale

As shown in Fig. 5, when two battery modules are assembled together, a busbar connection part 270 of an electrically conductive material is configured to electrically connect the positive electrode terminal extension part of the first battery module and the negative electrode terminal extension part of the second battery module,
wherein the positive electrode extension part and the negative electrode extension part of each of the first and second battery modules respectively include a side surface extension parts extended therefrom,
wherein the side surface extension part of the positive electrode terminal extension part of the first battery module and the side surface extension part of the negative electrode terminal extension part of the second battery module are spaced apart a predetermined distance from each other with the bus bar connection part 270 configured to electrically connect the side surface extension part of the positive terminal extension part of the first battery module and the side surface extension part of the negative electrode terminal extension part of the secondary battery module;

    PNG
    media_image4.png
    789
    917
    media_image4.png
    Greyscale

wherein the positive electrode extension part of the first battery module, the negative electrode extension part of the first battery module, the positive electrode extension part of the second battery module, the negative electrode extension part of the second battery module, and the busbar connection part all extend in a substantially same plane.

    PNG
    media_image5.png
    801
    917
    media_image5.png
    Greyscale

As to claim 7, each busbar of each battery module includes a flat coupling part plate that accommodates the plurality of cells and electrically connects a terminal (positive or negative) of each of the battery cells in a given module (Figs. 2 and 5).

    PNG
    media_image6.png
    770
    812
    media_image6.png
    Greyscale

As shown above, each terminal extension part is bent from respective bus bar coupling parts.  As to being bent vertically, the term vertical is a function of orientation of the overall assembly.  What is noted is that the extension parts of the instant invention are bent 90o relative to the bus bar coupling part.  The structure of Choi teaches that the terminal extension parts are bent in the same relative manner as the instant invention as shown above.
As to claim 8, the bus bars of each module when assembled in the manner shown in Fig. 5 is such that the same polarity terminals for each module are oriented in the same manner wherein the bus bar on the left side of each module in Fig. 5 is the same polarity and oriented on the same respective side surfaces and in the same direction.

    PNG
    media_image7.png
    927
    918
    media_image7.png
    Greyscale

As to claim 10,  the battery module above is employed to power a load such as electric vehicles (page 1 of the machine translation).
As to claims 11 and 12, the electrode terminal extension parts of each battery module extend along a respective region of a same side surface of the battery module such that the edges of the terminal extension parts are spaced apart from each other but adjacent to each other to secure the same side surface (Figs. 3 and 5).

    PNG
    media_image8.png
    815
    785
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (WO 2015/105335A1) as applied to claim 6 above, and further in view of Watanabe et al. (U.S. Patent Application No. 2012/0082875) and Niedzwiecki et al. (U.S. Patent Application No. 2009/0325049).
Choi does not teach of the battery pack having a lower case having a plate shape surface and upper case corresponding to the lower case to cover the battery modules.
Enclosing battery modules in a corresponding enclosure is notoriously well-known in the art to impart additional structural integrity to the system and to protect the battery modules within the battery pack (Niedzwiecki, Fig. 1, paras. [0036]-[0037]).  Watanabe discloses an array of battery modules provided in a common housing, wherein the housing includes a lower portion and an upper portion surrounding the array of modules therein (Figs. 1 and 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Choi to be disposed in a housing comprising an upper cover and lower cover as taught by Niedzwiecki and Watanabe since it would have imparted additional structural integrity to the system and protected the battery modules within the battery pack.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725